MEMORANDUM OPINION
                                        No. 04-12-00306-CV

                                          Olivia GARCIA,
                                              Appellant

                                                   v.

                         Armando D. GARCIA and Teresa Garcia-Calderon,
                                         Appellees

                         From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2011-PC-0276
                             Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 22, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant Olivia Garcia’s brief was due July 6, 2012. Neither the brief nor a motion for

extension of time was filed. On July 27, 2012, we ordered appellant to file, not later than August

6, 2012, her appellant’s brief and a written response reasonably explaining her failure to timely

file the brief. We advised Garcia that if she failed to file a brief and the written response by the

date ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a);

see also TEX. R. APP. P. 42.3(c) (court may dismiss appeal because appellant has failed to
                                                                                  04-12-00306-CV


comply with a court order within the time provided). Appellant has not filed a brief or the

written response ordered by the court.

       We therefore order this appeal dismissed. We further order that appellees, Armando D.

Garcia and Teresa Garcia-Calderon, recover their costs in this appeal from Olivia Garcia.



                                                    PER CURIAM




                                              -2-